

116 HR 3579 IH: Keep Mail Safe Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3579IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Meng (for herself, Mr. Rose of New York, Mr. Espaillat, Mr. Sean Patrick Maloney of New York, Mr. Payne, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Postmaster General to conduct a study on retrofitting mail collection boxes with
			 narrow mail slots to prevent theft of mail, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Mail Safe Act. 2.USPS report on retrofitting mail collection boxes with narrow mail slotsNot later than 90 days after the date of the enactment of this Act, the Postmaster General shall submit a report on retrofitting mail collection boxes to the Committees on Appropriations and Oversight and Reform of the House of Representatives and the Committees on Appropriations and Homeland Security and Governmental Affairs of the Senate. Such report shall include the following:
 (1)A strategic plan, to be used by the United States Postal Service, to retrofit all mail collection boxes with narrow mail slots to prevent theft of the mail.
 (2)The total estimated cost of carrying out such plan, the estimated length of time necessary to carry out such plan, and any other resources necessary to carry out such plan.
 (3)With respect to any mail collection boxes that have been retrofitted on the date of the enactment of this Act, information on the location of such boxes, the security enhancements made to such boxes, and the reasons for retrofitting such boxes.
			